                   UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN

In re:

         Michael A. Luedke and                   Case No. 20-20729-beh
         Patricia G. Luedke,

                          Debtors.               Chapter 7


     DECISION AND ORDER OVERRULING TRUSTEE’S OBJECTION TO
                 DEBTORS’ CLAIMS OF EXEMPTIONS


      The Luedkes are the settlors, beneficiaries, and trustees of a living
revocable trust. Several years before filing for bankruptcy protection, they
transferred their residence to the trust. The Luedkes now seek to claim a
homestead exemption in their residence, and the Chapter 7 trustee has
objected. For the reasons that follow, the Court concludes that the debtors’
interest in the residence qualifies as an “aggregate interest” subject to
exemption under 11 U.S.C. § 522(d)(1), and therefore the trustee’s objection is
overruled.

                                 BACKGROUND
A.    The Revocable Trust
      The debtors are the settlors, trustees, and primary beneficiaries of the
Michael A. Luedke and Patricia G. Luedke Revocable Trust, dated November 9,
2006. The trust contains the following relevant provisions:

                                   ARTICLE 3
                                 REVOCABILITY

         3.1 Revocation During Our Joint Lifetime. We reserve the
      right to amend or revoke this trust at any time and from time to
      time while we are both living by a written instrument signed by
      both of us. . . .
                                       ...




             Case 20-20729-beh   Doc 58   Filed 07/28/20   Page 1 of 14
                           ARTICLE 4
              ADMINISTRATION DURING OUR LIFETIMES

         While we are both living all trust assets shall be administered
      as follows:
         4.1. Income and Principal. The net income and principal of
      this trust which is classified as marital property shall be
      distributed to, or applied for the benefit of either or both of us as
      we may direct or as the trustees determine would be in our best
      interest. . . .
ECF Doc. No. 40-1, at 17-18 (Ex. 2).
      The trust document also provides for the creation of a “Family Trust,” to
be administered after the death of the first debtor to die. The primary purpose
of the Family Trust is to allow the surviving spouse “to maintain his or her
accustomed manner of living,” and the income of the Family Trust is to be
applied for the benefit of the surviving spouse. Id. at 25. After the death of the
surviving spouse, the res of the Family Trust is to be divided into shares for the
benefit of the debtors’ children and several charitable organizations. See ECF
Doc. No. 57, ¶¶ 7.3 & 7.4. The Family Trust, which becomes irrevocable
following the death of the first debtor to die (see ECF Doc. No. 40-1 at 17,
¶ 3.2), is subject to the following spendthrift provision:
          7.9 Direction Against Assignments. The provisions of this
      trust are intended for the personal protection and welfare of the
      trust beneficiaries, and their respective interests shall not be
      susceptible of voluntary or involuntary assignment, anticipation,
      alienation, pledge, or seizure by legal process. . . .
ECF Doc. No. 40-1, at 28.
      On the same day the debtors created the trust, they transferred their
homestead at 739 Elizabeth Street in Oconomowoc, Wisconsin to the trust, via
a quitclaim deed. Id. at 40 (Ex. 3).
      Several years later, in December 2008, the debtors refinanced the
mortgage on their residence with NorthShore Bank FSB. The mortgage




            Case 20-20729-beh    Doc 58   Filed 07/28/20     Page 2 of 14
identifies the mortgagors as Michael and Patricia Luedke, in their capacities as
trustees:




Id. at 41 (Ex. 4). Paragraph 22 of the mortgage instrument reads: “WAIVERS.
Except to the extent prohibited by law, Mortgagor waives all appraisement and
homestead exemption rights relating to the Property.” Id. The mortgage is
signed by both Michael and Patricia Luedke, in their capacities as trustees for
the trust. Id.
B.    The Bankruptcy Filing
      On January 30, 2020, the debtors filed for Chapter 7 bankruptcy relief.
In their Schedule A/B, the debtors disclosed their interest in the real property
at 739 Elizabeth Street in Oconomowoc, claiming an ownership interest in the
full value of the property ($164,864.00), and noting that the property is titled to
the Michael A. Luedke and Patricia G. Luedke Revocable Trust. On Schedule D,
the debtors disclosed that the real property is encumbered by a $140,073.43
home equity line of credit with North Shore Bank FSB (thus leaving equity of
$24,790.57). On Schedule C, the debtors claimed a $25,000.00 exemption in
the real property under 11 U.S.C. § 522(d)(1) (the federal homestead
exemption). They also claimed as exempt several bank accounts owned by the
trust, as well as the trust itself (in the amount of $1.00—the amount of the
initial trust principal delivered to the trust), under 11 U.S.C. § 522(d)(5) (the
federal “wildcard” exemption).
      The Chapter 7 trustee objected to the debtors’ claim of the homestead
exemption under section 522(d)(1). According to the trustee, the revocable
trust is a separate legal entity distinct from the debtors, and because the trust,
not the debtors, holds title to the real property, the debtors have no interest in




            Case 20-20729-beh    Doc 58   Filed 07/28/20    Page 3 of 14
the property that they can claim as exempt in this bankruptcy. At the same
time, and somewhat paradoxically, the trustee argues that the real property (in
which he asserts the debtors have no interest) is part of the debtors’
bankruptcy estate and subject to the claims of their creditors.1
       The Court held a hearing and asked the parties to brief the matter,
focusing on two questions: (1) whether the debtors’ residence is property of the
estate, and (2) if so, whether the debtors may claim it as exempt.2

                                        DISCUSSION
       The debtors, as the beneficiaries of a self-settled revocable trust, have
claimed as exempt real property held by that trust, using the federal
homestead exemption. The trustee bears the burden of proving that the
debtors have improperly claimed the exemption. See Fed. R. Bankr. P. 4003(c).
For the reasons that follow, the Court finds that the trustee has not met his
burden and the debtors’ claimed homestead exemption will be allowed.

A.     The debtors’ revocable trust is not a separate entity under
       Wisconsin law.

       A key component of the trustee’s argument is that the debtors’ revocable
trust is a separate entity under Wisconsin law. See, e.g., ECF Doc. No. 40, at 1
(“[T]he trust is a separate legal entity under Wisconsin law and general trust
law.”); id. at 7 (“The Real Estate is currently owned by the Michael A. Luedke
and Patricia G. Luedke Revocable Trust, deemed to be a separate legal entity




1 The trustee simultaneously filed a motion to compel the debtors to add the trustee as an
additional insured on their real property insurance, for largely the same reasons. See ECF
Doc. No. 9. The Court withheld ruling on the motion, pending resolution of the present
objection.
2 After the hearing, the trustee filed an amended objection to the debtors’ claimed exemptions,

adding the following paragraph: “Trustee amends the exemption to objection to the claim of
exemption of Michael A. Luedke and Patricia G. Luedke Revocable Trust which was exempted
to the extent of $1, in that the sole asset of the Trust is real estate and some bank accounts in
the name of the Trust.” ECF Doc. No. 19. It is unclear what this new argument is meant to
add; the relief requested in the amended objection is the same—to disallow the debtors’ claim
of exemption in the real estate located at 739 Elizabeth Street in Oconomowoc, Wisconsin.




             Case 20-20729-beh        Doc 58     Filed 07/28/20      Page 4 of 14
and is subject to the claims of the Wisconsin Statutes §701.0503.”)3; ECF Doc.
No. 47, at 1-2 (“These provisions [Chapter 701 of the Wisconsin Statutes] make
it clear that a trust is a separate legal entity and, therefore, this Trust is a
separate legal entity. . . . Neither the Debtors nor the Bankruptcy Trustee can
find any Wisconsin cases or statutes that state a trust is not a separate legal
entity. To the contrary, Chapter 701 of the Wisconsin Statutes makes the trust
a separate legal entity for all purposes.”).
       That is incorrect. In Wisconsin, the general common law of trusts
applies. See Wis. Stat. sec. 701.0106. (“The common law of trusts and
principles of equity supplement this chapter, except to the extent modified by
this chapter or another statute of this state.”). Under traditional common law
principles, a trust is “not considered a distinct legal entity, but a ‘fiduciary
relationship’ between multiple people.” Americold Realty Tr. v. Conagra Foods,
Inc., 136 S. Ct. 1012, 1016 (2016) (quoting, inter alia, Restatement (Second) of
Trusts § 2 (1957)). For that reason, “traditional trusts such as the one at issue
here—as opposed to so-called ‘business trusts,’ which are a newer invention—
. . . cannot sue or be sued in their own name.” Doermer v. Oxford Fin. Grp.,
Ltd., 884 F.3d 643, 647 (7th Cir. 2018) (citing Americold Realty Trust, 136 S.Ct.
at 1016); see also Brzezinski v. Jackson Nat’l Life Ins. Co., No. 17-CV-360-SLC,
2018 WL 2432896, at *2 n.2 (W.D. Wis. May 30, 2018) (“a trust is not a legal
entity capable of filing suit in its own right”). Instead, legal proceedings
involving such trusts are brought by or against the trustee in his or her own
name. Americold, 136 S. Ct. at 1016.
       The language of the Wisconsin statutes is in accord. A revocable trust
like the one at issue here, organized under Chapter 701 of the Wisconsin
Statutes, is not considered a separate legal entity that can sue or hold property
in its own name, but instead does so only through a trustee. See, e.g., Wis.



3The Court assumes the trustee meant to cite Wis. Stat. sec. 701.0502, Spendthrift provision,
here, and not Wis. Stat. sec. 701.0503, which governs child support and public support
exceptions to spendthrift provisions.




             Case 20-20729-beh       Doc 58    Filed 07/28/20      Page 5 of 14
Stat. sec. 701.0811 (the trustee is responsible for enforcing and defending
claims against the trust); sec. 701.0816 (powers of the trustee include
prosecuting and defending actions, claims, or judicial proceedings to protect
trust property); sec. 701.0710 (“A transfer that places legal title in the name of
the trust itself places legal title in the name of the trustee.”). In this way,
revocable trusts are different from corporations, LLCs, and common law
business trusts (organized under Wis. Stat. section 226.14), which are
considered separate and distinct entities under the law. See Wis. Stat. sec.
180.0302(1) & (4) (a business corporation may “[s]ue and be sued, complain
and defend in its corporate name” and “[p]urchase, receive, lease or otherwise
acquire, and own, hold, improve, use and otherwise deal with, property or any
legal or equitable interest in property”); Wis. Stat. sec. 183.0106(2)(a) & (b) (an
LLC may “[s]ue and be sued, complain and defend in its name,” and
“[p]urchase, take, receive, lease or otherwise acquire and own, hold, improve,
use and otherwise deal in or with real or personal property”); Wis. Stat. sec.
226.14(11) (a business trust “may sue and be sued in and under such name or
title, and its property may be subjected to payment and discharge of the
obligations and liabilities of such trust the same as though it were a
corporation”).4
       Additional statutory authority supports the conclusion that the debtors’
trust is not a separate entity, and the trust property should be treated as
belonging to the debtors, as settlors of the trust. In Wisconsin, it is the settlor
of a revocable trust—and not the trustee or beneficiaries—who has ultimate
control over trust property. See Wis. Stat. sec. 701.0603(1) (“While a trust is
revocable, the rights of the beneficiaries are subject to the control of, and the
duties of the trustee, a directing party, and a trust protector are owed
exclusively to, the settlor.”) In addition, for purposes of creditors’ rights, the

4  These principles are likewise reflected in the Bankruptcy Code. While LLCs, corporations,
and even business trusts can file for bankruptcy protection, a non-business revocable trust
like the one at issue here cannot be a debtor. See 11 U.S.C. § 109(b) (limiting Chapter 7 relief
to “persons”); 11 U.S.C. § 101(41) (defining a “person” to include an individual, partnership,
and corporation); 11 U.S.C. § 101(9)(A)(v) (defining a “corporation” to include a business trust).




              Case 20-20729-beh        Doc 58     Filed 07/28/20      Page 6 of 14
settlor of a revocable trust is treated as the owner of the trust res under
Wisconsin law. Wis. Stat. sec. 701.0505(1)(a) (“During the lifetime of the
settlor, the property of a revocable trust is subject to claims of the settlor’s
creditors.”); see also Restatement (Third) of Trusts § 25 (2003) (“[T]he property
of [a revocable living] trust is ordinarily treated as though it were owned by the
settlor.”); id. comment a (“In other substantive respects (such as creditors’
rights), the property held in a revocable trust is ordinarily to be treated as if it
were property of the settlor and not of the beneficiaries.”).
      Persuasive authority from other jurisdictions has held likewise. See, e.g.,
In re Nielsen, 526 B.R. 351, 355–57, 360 (Bankr. D. Haw. 2015) (a self-settled
revocable living trust is not a separate entity under Hawaii law; real property
held by the trust can be claimed as exempt by the debtors under 11 U.S.C.
§ 522(d)(1)); see also In re Parr, No. BAP CO-17-021, 2018 WL 564572 (10th
Cir. BAP Jan. 26, 2018) (a settlor’s interest in a homestead held in a self-
settled living revocable trust could be exempted under Colorado law); In re
Kester, 339 B.R. 764, 768–69 (Bankr. D. Kan. 2005) (debtors, as beneficiaries
of a self-settled living revocable trust, could claim the residence held by the
trust as exempt under Kansas law).

B.    The property held by the revocable trust is property of the estate.

      A bankruptcy estate includes “all legal or equitable interests of the debtor
in property as of the commencement of the case,” wherever located and by
whomever held. 11 U.S.C. § 541(a)(1). The Code, however, excludes certain
interests from the estate. Relevant here, property that would otherwise become
part of the estate, but that is subject to a valid spendthrift trust provision, is
excluded. See 11 U.S.C. § 541(c)(2) (“A restriction on the transfer of a
beneficial interest of the debtor in a trust that is enforceable under applicable
nonbankruptcy law is enforceable in a case under this title.”).
      The trustee and the debtors disagree on whether the real property at
issue is property of the estate. Neither party’s position is quite right. The
trustee asserts that the real property is an asset under section 541. So far, so




            Case 20-20729-beh     Doc 58   Filed 07/28/20    Page 7 of 14
good. But he goes on to conclude that the debtors “no longer ha[ve] any
individual interest” in the real estate held by the trust. That is not true. As the
Court previously concluded, because the debtors’ revocable trust is not a
separate entity for purposes of this bankruptcy, the debtors are the effective
owners of the property held by the trust. Even if that were not so, however, the
debtors, as settlors and present beneficiaries of the trust, maintain individual
equitable interests in the property, see infra section C. It is the debtors’
individual and equitable interests—not any legal interest of the trust—that
becomes property of the bankruptcy estate.
      The debtors, for their part, argue as an initial matter that the real
property at issue is not part of the bankruptcy estate because it falls within the
“spendthrift” provision carve-out of section 541(c)(2). This, too, is incorrect.
The spendthrift provision at issue, section 7.9 of the trust document, protects
the beneficiaries of the Family Trust, which include the surviving spouse, the
debtors’ children, and several charitable organizations. While this provision
may serve to protect the future interests of the debtors’ children and other
beneficiaries, it is not a valid spendthrift provision as to the debtors
themselves. Under Wisconsin law, a spendthrift provision is valid in one of two
situations: (1) the beneficiary is a person other than the settlor; or (2) the trust
is for an individual with a disability. Wis. Stat. § 701.0502(1). Neither situation
arises here. The debtors are both the settlors and beneficiaries of the trust,
and no one has suggested that the debtors are disabled. See also Wis. Stat. §
701.0505(1)(a)(1) (“Whether or not the terms of a trust include a spendthrift
provision … [d]uring the lifetime of the settlor, the property of a revocable trust
is subject to claims of the settlor’s creditors.”). So, as to the debtors’ present
beneficial interest in the trust property, the spendthrift provision is inoperative,
and the debtors’ interest is not excluded from the estate under 11 U.S.C.
section 541(c)(2).




            Case 20-20729-beh    Doc 58    Filed 07/28/20   Page 8 of 14
C.    The debtors are entitled to exempt the property under the federal
      homestead exemption.

      In arguing against the debtors’ claim of exemptions, the trustee appears
to frame the issue as whether the trust can claim an exemption in the property.
See ECF Doc. No. 40 at 8 (“The Trust and Real Estate in this case are assets
under 11 U.S.C. § 541 but cannot be claimed exempt. They are not the
bankrupt. They are is [sic] not a person who can claim an exemption. . . . The
Trust—as a separate legal entity—can claim no exemption.”); ECF Doc. No. 47,
at 3–4 (“The Trust is a separate legal entity with no exemptions available to it
under state or federal law. No provision of the Trust allows the Debtors to claim
exemptions on behalf of the Trust because the Trust has none.”). But the real
inquiry is whether the debtors can exempt their interest in the real estate in
this bankruptcy proceeding, using the federal homestead exemption.
      Section 522(d)(1) of the Code allows an individual debtor to exempt the
“debtor’s aggregate interest . . . in real property . . . that the debtor or a
dependent of the debtor uses as a residence . . . .” 11 U.S.C § 522(d)(1). It is
undisputed that the debtors use the real property as a residence. So, the
question for the Court is whether the debtors’ interest in their home qualifies
as an “aggregate interest” under section 522(d)(1).
      Because the Code does not define aggregate interest, the Court may look
to Wisconsin law for guidance. See, e.g., In re Fink, 417 B.R. 786, 790 (Bankr.
E.D. Wis. 2009) (looking to Wisconsin law to determine whether a lien arising
from a mortgage granted pursuant to a dissolution decree is an interest in
property that would constitute an “aggregate interest” under section 522(d)(1))
(citing, inter alia, Barnhill v. Johnson, 503 U.S. 393, 397–98 (1992) (“In the
absence of any controlling federal law, ‘property’ and ‘interests in property’ are
creatures of state law.”); Butner v. United States, 440 U.S. 48, 55 (1979)
(“Property interests are created and defined by state law.”).
      As previously noted, because the debtors’ revocable trust is not a
separate entity under Wisconsin law, the debtors as settlors of the trust are the
effective owners of the trust property. But even if the trust were considered a



            Case 20-20729-beh     Doc 58    Filed 07/28/20    Page 9 of 14
separate entity, the debtors, as settlors and beneficiaries of the trust, maintain
a present beneficial interest in the trust property: “The establishment of a trust
creates two kinds of ownership: the trustees hold legal title to the trust and the
beneficiaries hold equitable title, referred to as a ‘beneficial interest.’ . . . The
beneficiaries’ equitable interest represents ‘the real ownership,’ while the
trustee’s legal title is ‘no more than the shadow, always following the equitable
estate, which is the substance.’” Wisconsin Med. Soc’y, Inc. v. Morgan, 2010 WI
94, ¶ 75.
       The trustee apparently reads section 522(d)(1) to require that a debtor
hold legal title to property, but such a narrow construction is contrary to the
text of the statute—which is not limited to “legal” interests5—as well as the
federal policy of affording liberal construction to exemptions. The debtors’
equitable ownership of the property, coupled with their present possessory
interest, is sufficient under Wisconsin law to constitute an “aggregate interest”
under the Code. Cf. In re Fink, 417 B.R. at 791 (debtor’s mere lien interest in
his former homestead—without any ownership or possessory interest in the
real property—did not qualify as an “aggregate interest” in real property under
section 522(d)(1)); see also Hoffman & Schreiber v. Medina, 224 B.R. 556, 559
(D.N.J. 1998) (debtor was able to claim federal exemption in an account
receivable representing an interest in her marital home, despite her former
spouse holding title to the residence, because the debtor “had an interest in the
residence which went beyond that of mere possession”).
       The trustee’s reliance on In re Bohland, No. 19-21399-BEH, 2019 WL
2511735 (Bankr. E.D. Wis. June 17, 2019) and In re Arnhoelter, 431 B.R. 453,


5  The case of In re Bronk, 775 F.3d 871 (7th Cir. 2015), is instructive here. In Bronk, the
Seventh Circuit considered whether a debtor could exempt his “interest” in a college savings
account under a Wisconsin statutory exemption. The court observed that the term “interest” is
generally defined as “[a] legal share in something; all or part of a legal or equitable claim to or a
right in property.” 775 F.3d at 875 (emphasis added) (quoting Black’s Law Dictionary 934 (10th
ed. 2014)). Notably, after concluding that the debtor held a legal interest in the funds at issue,
the court added: “Indeed, if Bronk lacked a legal or equitable interest in the accounts, they
would not have been part of the bankruptcy estate in the first place.” Id. at 875–76 (citing 11
U.S.C. § 541(a)(1)).




             Case 20-20729-beh         Doc 58     Filed 07/28/20       Page 10 of 14
454 (Bankr. E.D. Wis. 2010)—cases from this district in which the courts
disallowed homestead exemption claims as asserted against judgment
creditors—is misplaced.6 For one, the debtors in both Bohland and Arnhoelter
claimed homestead exemptions under Wisconsin law (which provides that the
property at issue must be “selected by a resident owner and occupied by him or
her,” Wis. Stat. § 815.20(1)); further, during the applicable time period, the
homesteads were owned not by the debtors, but by their LLCs—which, unlike
revocable trusts, are considered separate legal entities under Wisconsin law.
Neither Bohland nor Arnhoelter examine the “aggregate interest” requirement of
the federal homestead exemption, nor do they involve a homestead held by a
revocable trust in which the debtor is the settlor and beneficiary. In sum,
Bohland and Arnhoelter do not dictate the outcome of this matter. Nor does the
Court find persuasive the cases from other jurisdictions which the trustee
cites. See In re Bowers, 222 B.R. 191 (Bankr. D. Mass. 1998) (concluding that
debtor was not entitled to claim a federal homestead exemption in personal
property consisting of the debtor’s one-third interest in a trust which held
property the debtor used as residence, because the debtor “d[id] not reside in
his one-third interest in the Trust,” but instead “reside[d] in a portion of the res
of the Trust”); In re Estarellas, 338 B.R. 538, 542 (Bankr. D. Conn. 2006)
(sustaining Chapter 7 trustee’s objection to debtor’s claim of exemption in an
equitable interest in a revocable, self-settled, spendthrift trust that held title to
debtor’s residence, under Connecticut homestead exemption statute that did
not extend to equitable rights).
       Because the debtors’ beneficial interest in their residence qualifies as an
“aggregate interest” under section 522(d)(1) and the amount of the claimed
exemption is within the statutory cap of $25,150 per debtor, the debtors’
exemption is permissible under § 522(d)(1).

6 The trustee asserts: “Cases such as In re Bolen [sic], 19-21399-BEH have stated under state
law that the property must be ‘owned and occupied’ by a resident of this state. See In re
Arnltoelter, 431 Br. 454-55. In the present case, a revocable trust is not a debtor in this case
that is entitled to legal protection under 11 U.S.C. §522 or Chapter 815.18 of the Wisconsin
Statutes, but the trust assets are recoverable by creditors.”




             Case 20-20729-beh        Doc 58    Filed 07/28/20      Page 11 of 14
D.     The debtors have not waived their ability to claim the federal
       homestead exemption in this bankruptcy proceeding.

       The trustee asserts that the debtors waived their homestead exemption
when they refinanced their mortgage, pointing to paragraph 22 of the mortgage
document, which states: “Except to the extent prohibited by law, Mortgagor
waives all appraisement and homestead exemption rights relating to the
Property.”7 In doing so, the trustee alludes to his “strong arm” powers under
11 U.S.C. § 544(a), stating:
       The Trustee is a perfect judgment creditor by judicial lien, and a
       return on execution on the day of filing of bankruptcy. 11 U.S.C.
       § 544(a)(1)-(2). Perhaps a waiver in favor of an unsecured creditor
       might be unenforceable (11 U.S.C. § 522(e)), but the Debtors have
       waived their rights in favor of a secured creditor. The Bankruptcy
       Trustee becomes a secured creditor by operation of law upon the
       filing of bankruptcy under 11 USC§ 544(1)-(2). Thus, the
       Bankruptcy Trustee becomes a secured creditor on the day of filing
       of bankruptcy with a waiver of the homestead exemption.
ECF. Doc. No. 47, at 3.
       The trustee’s argument, at least as the Court understands it, is
mistaken. Sections 544(a)(1) and (2) of the Code govern the trustee’s ability to
avoid certain prebankruptcy transfers of the debtors’ property that could have
been avoided by certain types of creditors. See, e.g., 11 U.S.C. § 544(a)(1) (“The
trustee shall have, as of the commencement of the case, . . . the rights and
powers of, or may avoid any transfer of property of the debtor or any obligation
incurred by the debtor that is voidable by— . . . a creditor that extends credit to
the debtor at the time of the commencement of the case, and that obtains, at
such time and with respect to such credit, a judicial lien on all property on


7 The trustee also claims that the debtors waived their homestead exemption when they

refinanced their mortgage in the name of the trust, began paying the mortgage with checks
from the trust’s bank account, and named the trust as an additional insured on their property
insurance. The trustee’s arguments on this point are undeveloped and therefore the Court
considers them no further. See Tyler v. Runyon, 70 F.3d 458, 464 (7th Cir. 1995) (“[A] litigant
who fails to press a point by supporting it with pertinent authority, or by showing why it is
sound despite a lack of supporting authority, forfeits the point.”) (internal quotation marks
omitted).




             Case 20-20729-beh       Doc 58     Filed 07/28/20     Page 12 of 14
which a creditor on a simple contract could have obtained such a judicial lien,
whether or not such a creditor exists.”). As one leading bankruptcy treatise
explains, section 544 is generally thought to be limited to avoidance actions:
       Thus, it has been stated that this section “vests the trustee with
       the ability of a judgment lien creditor to attach or seize both
       tangible and intangible property transferred by the debtor to a
       third party prior to filing for bankruptcy, but it does not transform
       the trustee into a ‘super creditor’ with the ability to raise causes of
       actions separate from those possessed by the estate.”
5 COLLIER ON BANKRUPTCY ¶ 544.01 (16th 2020) (quoting Alberts v. Tuft (In re
Greater Southeast Community Hosp. Corp.) 333 B.R. 506, 520 (Bankr. D.D.C.
2005)). It follows that “section 544 may not be used as a mechanism to attack
a claim of exemption because entitlement to an exemption arises by statute;
there is no identifiable transfer of a property interest or obligation undertaken
in its creation that may be avoided pursuant to section 544.” Id. at n.7 (citing,
inter alia, In re Eichhorn, 338 B.R. 793, 798 (Bankr. S.D. Ill. 2006) (rejecting
the trustee’s attempt to use § 544 to defeat the debtors’ claim of exemption).
       Even assuming, however, that the trustee could invoke section 544 to
attack the debtors’ claimed exemption, he still cannot prevail. The trustee cites
no authority to support his contention that the waiver provision in the
mortgage operates as a valid waiver of the debtors’ exemption rights with
respect to judicial lien creditors—or to any creditors other than North Shore
Bank.8 Moreover, the waiver provision on which the trustee relies is a
relatively standard contract provision, versions of which are commonly found
in mortgage instruments. See, e.g., 2 Modern Real Estate Practice Forms
§ 40:15; see also 4 Williston on Contracts 4th Forms § 60F:131. Accepting the

8 Indeed, the Fair Trade Commission’s Credit Practices Rule prohibits contract clauses that
waive or limit exemptions on a debtor’s real or personal property, unless the waiver applies
only to property that is the subject of a security interest granted in the underlying credit
transaction. See 16 C.F.R. § 444.2(a)(2)(“[I]t is an unfair act or practice within the meaning of
Section 5 of [the Federal Trade Commission] Act for a lender or retail installment seller directly
or indirectly to take or receive from a consumer an obligation that . . . [c]onstitutes or contains
an executory waiver or a limitation of exemption from attachment, execution, or other process
on real or personal property held, owned by, or due to the consumer, unless the waiver applies
solely to property subject to a security interest executed in connection with the obligation.”).




             Case 20-20729-beh         Doc 58    Filed 07/28/20       Page 13 of 14
trustee’s theory of the law—which is not limited to mortgage documents
executed on behalf of a trust—would allow a trustee to overcome virtually any
mortgagor-debtor’s homestead exemption.
      Finally, even if the debtors were deemed to have waived their homestead
exemption in favor of a judicial lien creditor, section 522(f)(1)(A) of the Code
would allow the debtors to avoid the fixing of such a judicial lien, to the extent
the lien impaired the debtors’ ability to claim their homestead exemption. See
11 U.S.C. § 522(f)(1)(A) (“Notwithstanding any waiver of exemptions . . . , the
debtor may avoid the fixing of a lien on an interest of the debtor in property to
the extent that such lien impairs an exemption to which the debtor would have
been entitled under subsection (b) of this section, if such lien is— . . . a judicial
lien . . . .”) (emphasis added).
                            CONCLUSION AND ORDER
      The debtors, as settlors, trustees, and beneficiaries of a self-settled
revocable trust, have an “aggregate interest” in the residence held by the
trust, which is part of their bankruptcy estate. The debtors have not
waived their ability to exempt this interest under 11 U.S.C. § 522(d)(1) by
placing the residence in the trust or by refinancing a mortgage on the
residence in their capacities as trustees for the trust.
      For the foregoing reasons,
      IT IS THEREFORE ORDERED that the Chapter 7 trustee’s objection to
the debtors’ claimed homestead exemption is overruled.


Dated: July 28, 2020




           Case 20-20729-beh       Doc 58   Filed 07/28/20   Page 14 of 14
